DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Concerning the previous rejections under 35 U.S.C. § 103, Applicant’s arguments filed February 01, 2021 have been fully considered and are persuasive. In the interest of promoting clarity of the record, the specific arguments will be addressed. Page 6 of the reply contains the essential main portion of Applicant’s argument, which is specifically that in the Manera reference, limb lead signals are generated directly from the differentials of two electrodes (e.g. Lead I = LA-RA) whereas Applicant’s limb lead signals are instead calculated as differentials of differential input signals (e.g. Lead I = (LA-LL)-(RA-LL)). However, this distinction over Manera only applies to Lead I and Lead II calculated by Manera, because as explained in Para. [0041], Manera calculates the other limb lead signals Lead III, aVR, aVL and aVF using both “lead I” and “lead II” which are both differential input signals. That being said, claim 102 has also been further amended to require that the at least three limb lead signals are generated by calculating differentials between (1) the first differential input signal, (2) the second differential input signal, and (3) a third input signal. Manera’s calculations of Lead III, aVR, aVL and aVF are calculated using first and second differential input signals 

Election/Restrictions
Claim 102 is allowable. The restriction requirement as set forth in the Office action mailed on August 27, 2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 107 and 120 are no longer withdrawn from consideration because they require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is considered to be Del Mar, Shennib, Sweitzer, Bishay and Manera as explained in the September 1, 2020 Office Action. In response to that action, Applicant has further amended claim 102 to recite additional limitations not addressed by any of the previously cited references, whether taken individually or in combination. After further search and consideration, no reference or proper combination of references could be made to anticipate or render obvious claim 102. No other issues (e.g. other rejections or objections) are present. Accordingly, claim 102 defines a total combination of limitations which is patentable over the prior art, and thus claim 102 and its dependent claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140228665 A1 to Albert: see Para. [0009].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Thursday, March 25, 2021